                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


DONALD J. TRUMP, CANDIDATE FOR
PRESIDENT OF THE UNITED STATES
OF AMERICA,

               Plaintiff,

      v.                                    Case No. 20-CV-1785

WISCONSIN ELECTIONS
COMMISSION, et al.,

               Defendants.


                      NOTICE OF ADDITONAL COUNSEL


      PLEASE TAKE NOTICE that Defendants, Wisconsin Elections

Commission, and its members, Ann S. Jacobs, Mark L. Thomsen, Marge

Bostelman, Dean Knutson, and Robert F. Spindell, Jr., in their official

capacities, and Douglas J. La Follette, Wisconsin Secretary of State, in his

official capacity, appear in this matter by their attorneys, Joshua L. Kaul,

Wisconsin Attorney General, and Steven C. Kilpatrick, Colin T. Roth, Thomas

C. Bellavia, and Gabe Johnson-Karp, Assistant Attorneys General, and

request that service of all pleadings and other papers be made upon Assistant

Attorneys General Kilpatrick, Roth, Bellavia, and Johnson-Karp at 17 West

Main Street, Madison, Wisconsin, 53703, by first class mail at Post Office Box




           Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 2 Document 60
7857, Madison, Wisconsin, 53707-7857, or via the ECF system for the United

States District Court for the Eastern District of Wisconsin.

      Assistant Attorney General Corey F. Finkelmeyer appears in addition to

Assistant Attorneys General Steven C. Kilpatrick, Colin T. Roth, Thomas C.

Bellavia, and Gabe Johnson-Karp, who have previously appeared in this

matter.

      Dated this 8th day of December 2020.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin

                                     Electronically signed by:

                                     s/Corey F. Finkelmeyer
                                     COREY F. FINKELMEYER
                                     Assistant Attorney General
                                     State Bar #1034147

                                     Attorneys for Wisconsin Elections
                                     Commission and its members, and
                                     Secretary of State La Follette

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-7342
(608) 294-2907 (Fax)
finkelmeyercf@doj.state.wi.us




                                       2
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 2 Document 60
